DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/19/2022 has been entered.
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7-8, 10-15, 17-28 are rejected under 35 U.S.C. 103 as being unpatentable over Michalik et al. (Michalik) US Patent no. 9696982 B1  in view of  Kosuru et al. (hereinafter Kosuru) US 2012/0110150 and Garman et al. (Garman) US 9311066 B1 
In regard to claim 1, Michalik disclose A non-transitory computer accessible memory medium that stores program instructions executable to cause a computing device to: (col. 13, line 15-25 medium) 
receive an indication of a plurality of target devices for which an update has been determined to be valid according to a set of rules; (Fig. 3, col. 7, line 42-col. 8, line 50 pilot host set has been determined to update from the user configuration screen, update host set based on the user configuration and the changes can be confirmed and reflected)
concurrently update the plurality of target devices, wherein, in concurrently updating the plurality of target devices, the program instructions are executable to cause the computing device to: (col. 5, line 2-12, col. 8, line 50-col. 10, 35 an update to the pilot hosts and another update to the remaining hosts in the host fleet in two stages of update)
initiate concurrent updating of a first portion of the plurality of target devices using a first level of concurrency; (Fig. 3, col. 7, line 42-col. 9, line 18 based on user configured number of pilot hosts, deploy test update) 
monitor the concurrent updating, thereby generating first results; (col. 8, line 50-65, col. 10, line 36-50, monitoring the progress of the test deployment and determine if the test deployment is successful) and
in response to the first results meeting first criteria, (col. 8, line 50-65, monitoring the progress of the deployment and determine if the deployment is successful) initiate concurrent updating of a second portion of the plurality of target devices at a second level of concurrency, wherein the second level of concurrency is greater than the first level of concurrency. (Fig. 3, col. 8, line 66-col. 9, line 18, col. 10, 18-36 deploy the remaining hosts in the host fleet of the test deployment is successful, the remaining hosts in the host fleet has larger number, for example, host count limit is 100 in fig. 3 and count 24.14% of the hosts covered, also 336 the host count required for full coverage is much greater, etc.)
But Michalik fail to explicitly disclose “wherein initiating concurrent updating comprises pushing the update to the first portion of the plurality of target devices;”
Kosuru disclose wherein initiating concurrent updating comprises pushing the update to the first portion of the plurality of target devices; ([0032] push the updates to one or more nodes of the one or more clusters)
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate Kosuru’s method of upgrading into Michalik’s invention as they are related to the same field endeavor of managing group of devices. The motivation to combine these arts, as proposed above, at least because Kosuru’s pushing the upgrade to the nodes of the cluster would help to provide component upgrade control into Michalik’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that pushing the upgrade to the nodes of the cluster would help to provide more intuitive ways to update the system.
But Michalik and Kosuru fail to explicitly disclose “and repeating said monitoring and said initiating concurrent updating one or more times for further subsequent of the plurality of target devices at respective subsequent levels of concurrency, wherein the subsequent levels of concurrency for the subsequent portions are greater than levels of concurrency of previous portions, wherein the subsequent levels of concurrency are applied as warranted by subsequent results of repeating said monitoring.”
Garman disclose and repeating said monitoring and said initiating concurrent updating one or more times for further subsequent of the plurality of target devices at respective subsequent levels of concurrency, wherein the subsequent levels of concurrency for the subsequent portions are greater than levels of concurrency of previous portions, wherein the subsequent levels of concurrency are applied as warranted by subsequent results of repeating said monitoring. (Fig. 4, 404, 408,410, 412, 418, 420, col. 14, line 22- col. 16, line 59, 1 device receives update at first stage, 2 devices receive update at second stage and 4 devices receive update at the third stage based on the monitoring with a deployment rate increase at each subsequent stage based on the criteria is met) 
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate Garman’s method of upgrading into Kosuru and Michalik’s invention as they are related to the same field endeavor of managing group of devices. The motivation to combine these arts, as proposed above, at least because Garman’s upgrading device in multiple stages would help to provide system upgrade control into Kosuru and Michalik’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that upgrading device in multiple stages would help to provide more intuitive ways to update the system and therefore improve the efficiency of the system updating. 
In regard to claim 2, Michalik, Kosuru, Garman disclose The non-transitory computer accessible memory medium of claim 1, the rejection is incorporated herein.
But Michalik, Garman fail to explicitly disclose “wherein the update being valid for a target device comprises the update being compatible with one or more of: hardware of the target device; software of the target device; or configuration information of the target device.”
Kosuru disclose wherein the update being valid for a target device comprises the update being compatible with one or more of: hardware of the target device; software of the target device; or configuration information of the target device. ([0022] [0023][0035] [0054] compatibility of software version of the node)
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate Kosuru’s method of upgrading into Garman, Michalik’s invention as they are related to the same field endeavor of managing group of devices. The motivation to combine these arts, as proposed above, at least because Kosuru’s upgrading device based on compatibility of the node would help to provide component upgrade control into Garman, Michalik’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that upgrading device based on compatibility of the node would help to provide more intuitive ways to update the system.
In regard to claim 3, Michalik, Garman and Kosuru disclose The non-transitory computer accessible memory medium of claim 2, the rejection is incorporated herein.
But Michalik, Garman fail to explicitly disclose “wherein the compatibility of the update is based at least partly on one or more of: version of software for each target device; or  version of configuration information for each target device.”
Kosuru disclose wherein the compatibility of the update is based at least partly on one or more of: version of software for each target device; or  version of configuration information for each target device. ([0022] [0023][0035] [0054] compatibility of software version of the node)
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate Kosuru’s method of upgrading into Garman, Michalik’s invention as they are related to the same field endeavor of managing group of devices. The motivation to combine these arts, as proposed above, at least because Kosuru’s upgrading device based on compatibility of the node would help to provide component upgrade control into Garman, Michalik’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that upgrading device based on compatibility of the node would help to provide more intuitive ways to update the system.
In regard to claim 4, Michalik, Kosuru,  Garman disclose The non-transitory computer accessible memory medium of claim 1, the rejection is incorporated herein.
Michalik disclose wherein the set of rules applies to multiple different device types or models. (Fig. 3, col. 7, line 42-col. 9, line 18 based on user configured number of pilot hosts, deploy test update, host type can be selected) 
In regard to claim 5, Michalik, Kosuru,  Garman disclose The non-transitory computer accessible memory medium of claim 1, the rejection is incorporated herein.
But Michalik, Garman fail to explicitly disclose “wherein the first results comprise an indication of at least one target device for which the update was not successful, and wherein the program instructions are further executable to cause the computing device to: determine the update was not successful because the at least one target device was not accessible; determine subsequently that the at least one target device is accessible; and update of the at least one target device in response to said subsequently determining that the at least one target device is accessible.”
Kosuru disclose wherein the first results comprise an indication of at least one target device for which the update was not successful, ([0022] [0023] [0041] [0050] [0052] determine the success or fail of the update) and wherein the program instructions are further executable to cause the computing device to:
 determine the update was not successful because the at least one target device was not accessible; ([0022] [0023] [0041] [0050] [0052] failed 
determine subsequently that the at least one target device is accessible; and update of the at least one target device in response to said determining subsequently.  (Fig. 4, [0036]-[0043] based on the node’s status, unavailable, failed, etc. the topology is determined, which can determine the nodes to update based on the topology in sequence) 
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate Kosuru’s method of upgrading into Garman and Michalik’s invention as they are related to the same field endeavor of managing group of devices. The motivation to combine these arts, as proposed above, at least because Kosuru’s upgrading device based on status of the node would help to provide component upgrade control into Garman and Michalik’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that upgrading device based on status of the node would help to provide more intuitive ways to update the system.
In regard to claim 7, Michalik, Kosuru,  Garman disclose The non-transitory computer accessible memory medium of claim 1, the rejection is incorporated herein.
Michalik disclose wherein the update comprises one or more of: firmware modification; firmware configuration modification; software modification; software configuration modification; at least one parameter modification; or at least one parameter configuration modification. (Fig. 3, col. 7, line 42-col. 9, line 18, software package,  operation system, etc. see Fig. 3)
In regard to claim 8, Michalik, Kosuru, Garman disclose The non-transitory computer accessible memory medium of claim 1, the rejection is incorporated herein.
Michalik disclose wherein the program instructions are further executable to implement a graphical user interface (GUI), wherein the GUI is configured to:
receive user input modifying the set of rules. (Fig. 3, col. 7, line 42-col. 9, line 18, user configuration user interface which user select and change the host attributes and host type, count, and head or tail first, etc.  to update)
In regard to claim 10, Michalik and Kosuru, Garman disclose The non-transitory computer accessible memory medium of claim 1, the rejection is incorporated herein.
Michalik disclose wherein the program instructions are further executable to implement a graphical user interface (GUI), wherein the program instructions are executable to cause the GUI to:
receive user input specifying: (Fig. 3, col. 7, line 42-col. 9, line 18 based on user input to configure how to deploy update) 
sizes of the at least a successive portion and the further successive portions of the plurality of target devices; or rules for automatically specifying the sizes of the at least a successive portion and the further successive portions of the plurality of target devices. (col. 11, line 4-55 one or more group may be selected as pilot host groups and one or more hosts may be selected from each pilot host groups to from the pilot host group set)
In regard to claims 11-15, claims 11-15 are method claims corresponding to the media claims 1-5 above and, therefore, are rejected for the same reasons set forth in the rejections of claims 1-5.
In regard to claim 17, Michalik, and Kosuru, Garman disclose The computer implemented method of claim 11, the rejection is incorporated herein.
But Michalik, and Garman fail to explicitly disclose “wherein said concurrently updating of the plurality of target devices further comprises: generate further results based on monitoring the concurrent updating; and in response to the further results failing to meet further criteria, initiating sequential updating of at least a second successive portion of the plurality of target devices.”
Kosuru disclose wherein said concurrently updating of the plurality of target devices further comprises: generate further results based on monitoring the concurrent updating; ([0037][0033] monitoring and querying the database to check the status information updated)  
 and in response to the further results failing to meet further criteria, initiating sequential updating of at least a second successive portion of the plurality of target devices. ([0034] [0041] [0047]-[0048] based on the status information which is the precursor to the update, initiate sequentially update the nodes) 
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate Kosuru’s method of upgrading into Garman, Michalik’s invention as they are related to the same field endeavor of managing group of devices. The motivation to combine these arts, as proposed above, at least because Kosuru’s upgrading device based on status of the node would help to provide component upgrade control into Garman, Michalik’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that upgrading device based on status of the node would help to provide more intuitive ways to update the system.
In regard to claim 18, Michalik, Kosuru,  Garman disclose The computer implemented method of claim 11, the rejection is incorporated herein.
 Michalik disclose wherein the program instructions are further executable to perform: rolling back the update for at least one of the plurality of target devices. (col. 8, line 65-col9. line 18, restoring the pilot hosts in the set back to their states before the deployment) 
In regard to claims 19-23, claims 19-23 are system claims corresponding to the medium claims 1-5 above and, therefore, are rejected for the same reasons set forth in the rejections of claims 1-5.
In regard to claim 24, Michalik, Kosuru,  Garman disclose The system of claim 19, the rejection is incorporated herein.
But Michalik, Garman fail to explicitly disclose “wherein the first results meeting first criteria comprises confirmation that, for each target device of at least a subset of the plurality of target devices: a current state of the target device matches an expected state of the target device.”
Kosuru wherein the first results meeting first criteria comprises confirmation that, for each target device of at least a subset of the plurality of target devices: a current state of the target device matches an expected state of the target device. ([0041] [0042] [0047] if the status is failed, unavailable, the update will be halt, that means the state of the nodes need to be available (has access to the node) to continue the update process) 
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate Kosuru’s method of upgrading into Garman and Michalik’s invention as they are related to the same field endeavor of managing group of devices. The motivation to combine these arts, as proposed above, at least because Kosuru’s upgrading device based on status of the node would help to provide component upgrade control into Garman and Michalik’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that upgrading device based on status of the node would help to provide more intuitive ways to update the system.
In regard to claim 25, Michalik, Kosuru, Garman disclose The system of claim 24, the rejection is incorporated herein.
But Michalik, Garman fail to explicitly disclose “wherein the current state of the target device is received from one or more of: the target device; cloud storage; or a storage device.”
Kosuru disclose wherein the current state of the target device is received from one or more of: the target device; cloud storage; or a storage device. ([0037] [0041] [0042] [0047] status information is from the nodes and stored in the database)
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate Kosuru’s method of upgrading into Garman and Michalik’s invention as they are related to the same field endeavor of managing group of devices. The motivation to combine these arts, as proposed above, at least because Kosuru’s upgrading device based on status of the node would help to provide component upgrade control into Garman and Michalik’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that upgrading device based on status of the node would help to provide more intuitive ways to update the system.
In regard to claim 26, Michalik, Garman, Kosuru disclose The system of claim 19, the rejection is incorporated herein.
But Michalik and Garman fail to explicitly disclose “wherein said concurrently updating comprises: deploying an update to a first target device; and requesting reboot of the first target device.”
Kosuru disclose wherein said concurrently updating comprises: deploying an update to a first target device; and requesting reboot of the first target device. ([0043] the node is updated and restarted)
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate Kosuru’s method of upgrading into Garman and Michalik’s invention as they are related to the same field endeavor of managing group of devices. The motivation to combine these arts, as proposed above, at least because Kosuru’s upgrading device based on status of the node would help to provide component upgrade control into Garman and Michalik’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that upgrading device based on status of the node would help to provide more intuitive ways to update the system.
In regard to claim 27, Michalik, Kosuru,  Garman disclose The system of claim 19, the rejection is incorporated herein.
Michalik disclose wherein the set of rules comprises at least one of: a set of safety check rules; or a set of business rules. (col. 6, line 10-67, etc, priority rule, etc.) 
In regard to claim 28, claim 28 is a  method claim corresponding to the media claim 10 above and, therefore, is rejected for the same reasons set forth in the rejections of claim 10.

Allowable Subject Matter
Claims 6 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claims 1 and 11 and any intervening claims.
The prior arts of record including the newly cited prior arts when taken individually or in combination do not expressly teach or render obvious the limitations recited in dependent claims 6 and 16, when taken in the context of the claims as a whole.
Note: Please rewrite independent claims 1, 11 and 19 to incorporate limitations of dependent claims 6 and 16 to make the case allowable. 
At best the prior arts of record, specifically In addition, neither a reference uncovered that would have provided a basis of evidence for asserting a motivation, nor one of ordinary skilled in the art at the time the invention was made, knowing the teaching of the prior arts of record would have combined them to arrive at the present invention if rewritten in independent form including all of the limitations of the base claim and any intervening claims and as a whole.

Response to Arguments
Applicant’s arguments with respect to claims 1-8, 10-28 filed on 8/19/2022 have been considered but are moot because the arguments do not apply to the current rejection.


Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. 
PATENT PUB. #	PUB. DATE	INVENTOR(S)	TITLE

US 20090327908 A1 	2009-12-31		 Hayton
Methods And Systems For Interactive Evaluation Using Dynamically Generated, Interactive Resultant Sets Of Policies
Hayton disclose A method for interactive policy evaluation using dynamically generated, interactive resultant sets of policies includes the step of receiving, by a graphical user interface, at least one of: a description of a client requesting access to a resource, a description of the resource, and a description of a method of access requested by the client. The graphical user interface displays at least one policy applicable to the client request for access to the resource. The graphical user interface displays a decision made by applying the at least one policy to the received description… see abstract. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUYANG XIA whose telephone number is (571)270-3045. The examiner can normally be reached Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on 571-272-7212. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


XUYANG XIA
Primary Examiner
Art Unit 2143



/XUYANG XIA/Primary Examiner, Art Unit 2143